Citation Nr: 1713475	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  07-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines from November 1969 to August 1978 and from November 1990 to May 1991.  The Veteran served in Southwest Asia from November 1990 to April 1991, earning the National Defense Service Medal, Naval and Marine Corps Overseas Service Ribbon and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office.  A copy of the hearing transcript is of record. 

In October 2011, the Board denied the Veteran's claim for entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the parties Joint Motion for Partial Remand (JMR) and vacated and remanded the Board's October 2011 decision pertaining to service connection for a respiratory disability for action consistent with the terms of the joint motion. 

Most recently, this matter was remanded by the Board in June 2015.  The case has since been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for a respiratory disorder that is currently identified as chronic bronchial asthma, which was diagnosed by his primary care physician around 2000.  He contends that his current asthma had its onset during his period of service when he was stationed in southwest Asia.  He believes that he developed asthma related symptoms, and his shortness of breath symptoms worsened, in 1991 as a result of his exposure to oil well fires, smoke and fumes in Southwest Asia. 

A review of the Veteran's service treatment records show reports of influenza with associated bronchitis in December 1986 and rhinitis in April 1987 and February 1988.  The Veteran's private treatment records show reports of chronic bronchial asthma in September 1999 as well as continued treatment for chronic rhinitis from 2000 to 2013. 

Furthermore, during a June 2014 VA examination, the examiner determined that the Veteran had pre-existing chronic rhinitis with residual chronic bronchial asthma.  She found that the Veteran's chronic bronchial asthma was most likely a residual of chronic post nasal drainage due to his pre-existing chronic rhinitis. 

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

The record demonstrates that the Veteran's chronic rhinitis pre-existed his second period of service as shown on his annual examination in February 1982, which reports seasonal rhinitis.  The Veteran's treatment records also show that in December 1986 he suffered from influenza, with associated bronchitis.  In addition, the June 2014 VA examiner found that the Veteran's chronic rhinitis pre-existed service.  As a result, the previous VA June 2014 examination is not adequate as it did not specifically address whether the Veteran's pre-existing chronic rhinitis was permanently aggravated beyond the natural progression of the disorder during the Veteran's second period of service.  . 

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether the respiratory disorder that pre-existed his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease). 

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's respiratory disorder claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to a new examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled. 

 The examiner should provide opinions with respect to the following:

(i)  Does the record clearly and unmistakably show that the Veteran's pre-existing chronic rhinitis was NOT aggravated by service beyond its natural progression during service? 

In formulating this opinion, the examiner should specifically address whether the record clearly and unmistakably shows that the Veteran's pre-existing chronic rhinitis was not aggravated by service beyond its natural progression during his second period of service from November 1990 to May 1991and by his exposure to oil well fires, smoke and fumes during his service in southwest Asia? 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The examiner should also provide opinions with respect to the following:

(i)  Did the Veteran's chronic bronchial asthma clearly and unmistakably pre-existed his second period of service; and 

(ii)  if so, does the record clearly and unmistakably show that the chronic bronchial asthma was NOT aggravated by service beyond its natural progression during service?

In formulating this opinion, the examiner should specifically address whether the December 1986 report of influenza, with associated bronchitis, is indicative of chronic bronchitis. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

All tests and studies deemed necessary by the examiner are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




